Supplement dated October 19, 2010 To The Prospectus Dated October 11, 2010 For PERSPECTIVE REWARDS® FLEXIBLE PREMIUM FIXED AND VARIABLE DEFERRED ANNUITY Issued by Jackson National Life Insurance Company of New York® and through JNLNY Separate Account I This supplement updates the above-referenced Prospectus.Please read and keep it together with your prospectus for future reference. ►The table appearing in the footnote on page 108 of the Prospectus is replaced with the following: LifeGuard Freedom Flex GMWB Annual Charge Options Maximum Current 5% Bonus and Annual Step-Up 1.80%÷12 0.90%÷12 5% Bonus and Annual Step-Up to the Highest Quarterly Contract Value 2.04%÷12 1.02%÷12 6% Bonus and Annual Step-Up 1.92%÷12 0.96%÷12 6% Bonus and Annual Step-Up to the Highest Quarterly Contract Value 2.22%÷12 1.11%÷12 7% Bonus and Annual Step-Up 2.22%÷12 1.11%÷12 7% Bonus and Annual Step-Up to the Highest Quarterly Contract Value 2.52%÷12 1.26%÷12 8% Bonus and Annual Step-Up 2.64%÷12 1.32%÷12 Charge Basis GWB Charge Frequency Monthly This supplement is dated October 19, 2010. (To be used with Form NMV2731 10/10) NMV6326NY 10/10
